            Case 3:20-cv-00066-MPS Document 40 Filed 07/22/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

RYAN MUCAJ, ET AL.                             :              NO. 3:20-cv-00066(MPS)
     Plaintiffs                                :
                                               :
       v.                                      :
                                               :
UNIVERSITY OF CONNECTICUT,                     :
ET AL.                                         :
      Defendants                               :              JULY 22, 2020

                                  NOTICE OF APPEARANCE

       TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

       Please enter my appearance as counsel for the following Defendants in the above-captioned

case: University of Connecticut in its official capacity; Thomas Katsouleas in his official capacity;

Michael Gilbert in his official capacity; Eleanor Daugherty in her official and individual capacities;

Maureen Armstrong in her official and individual capacities; Alexandra Kytan in her official and

individual capacities; and Kim Colon in her official and individual capacities.

       Dated at Hartford, Connecticut, this 22nd day of July, 2020.

                                               DEFENDANTS

                                               WILLIAM TONG
                                               ATTORNEY GENERAL


                                         BY: /s/ Mary K. Lenehan
                                             Mary K. Lenehan
                                             Assistant Attorney General
                                             Federal Bar No. ct15436
                                             165 Capitol Avenue, P.O. Box 120
                                             Hartford, CT 06141-0120
                                             Tel. (860) 808-5210
                                             Fac. (860) 808-5385
                                             Mary.lenehan@ct.gov
         Case 3:20-cv-00066-MPS Document 40 Filed 07/22/20 Page 2 of 2



                                        CERTIFICATION

       I hereby certify that on July 22, 2020 a copy of the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone unable

to accept electronic filing. Parties may access this filing through the Court’s system.



                                               /s/Mary K. Lenehan
                                               Mary K. Lenehan
                                               Assistant Attorney General




                                                  2
